NOT DESIGNATED FOR PUBLICATION

                                             No. 121,852

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

 TYRA WILLIAMS, Individually and as Co-Special Administrator of the Estate of KAREN
              JACKSON, Deceased, SHANTA DAY, and ERNEST DAY,
                                    Appellants,

                                                   v.

        CITY OF WICHITA, Kansas, and City of Wichita Police Department Officers
                      ELIZABETH MARTIN and BRYAN KNOWLES,
                                      Appellees.


                                   MEMORANDUM OPINION

        Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Original opinion filed April 23,
2021. Opinion on remand filed March 18, 2022. Reversed and remanded.


        Christopher A. McElgunn, of Klenda Austerman LLC, of Wichita, and James A. Thompson, of
Malone, Dwire & Thompson, LLC, of Wichita, for appellants.


        Samuel A. Green and J. Steven Pigg, of Fisher, Paterson, Sayler & Smith, L.L.P., of Topeka, for
appellees.


Before HILL, P.J., BRUNS and SCHROEDER, JJ.


        PER CURIAM: This wrongful death action returns to us on remand from the Kansas
Supreme Court based on its recent holding in Herington v. City of Wichita, 314 Kan. 447,
500 P.3d 1168 (2021). In Herington, 314 Kan. 447, Syl. ¶¶ 4, 7-8, our Supreme Court
overruled its previous decisions in Stanfield v. Osborne Industries, Inc., 263 Kan. 388,
949 P.2d 602 (1997), and Rhoten v. Dickson, 290 Kan. 92, 223 P.3d 786 (2010).



                                                   1
       Because the district court expressly relied on the holdings in Stanfield and Rhoten
in finding that the plaintiffs' claims were barred by res judicata, we reverse its decision
granting summary judgment to the defendants. Moreover, because the district court did
not address the alternative grounds for summary judgment argued by the defendants and
based its decision solely on the res judicata issue, we remand this case to the district court
for further proceedings.


       Reversed and remanded.




                                              2